Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The restriction requirement is withdrawn.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-25, 27 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/002472 A1 in view of Gaunt (US 2019/0345076), further in view of Shearer et al (US 8,361,186), even further in view of applicant’s admitted prior art. WO 2020/002472 A1 discloses an agricultural mixture which may include DMPP and NBPT. (See page 22, lines 4-6; page 24, line 15; page 25, line 10 and page 51, lines 42 and 43.) WO 2020/002472 A1 specifically discloses on page 25, lines 8-10 that the composition may comprises a combination of the nitrification inhibitor and NBPT.  WO 2020/002472 A1 also discloses on page 20, lines 1-16 that the composition may include a carrier which may include seaweed, compost and various fertilizers including NPK fertilizers. Accordingly WO 2020/002472 A1 suggests a composition which includes NBPT, DMPP, seaweed, compost, nitrogen, phosphorus, potassium and micronutrients. The differences between the composition disclosed by WO 2020/002472 A1, and that recited in claims 18-25, 27 and 31-34, are that WO 2020/002472 A1 does not disclose that the composition should include biochar and a humic raw material,  that the compost should be compost formed by composting manure, stover and organic waste, and that the composition should be tagged.. Gaunt discloses a biologically active soil for growing plants which may include humates, biochar,  poultry litter, stover and organic waste (see Paragraphs [0043], [0044] and [0045]), and teaches at Paragraphs [0074] that the soil media should be composted. It would be obvious from Gaunt to include humates and compost formed by composting poultry litter, corn stover and organic wastes as the compost in the agricultural mixture of WO 2020/002472 A1. One of ordinary skill in the art would be motivated to do so, since Gaunt would suggest that such components are useful in soil media at Paragraphs [0043], [0044] and [0074], , and one would appreciate that any conventional compost could be used as the compost disclosed on page 20, line 12 of WO 2020/002472 A1. It would be further obvious from Gaunt to include biochar in the carrier of WO 2020/002472 A1, and from Shearer et al to employ biochar formed by subjecting plant waste to anaerobic combustion. One of ordinary skill in the art would be motivated to do so, since Shearer et al disclose in the paragraph bridging columns 2 and 3 that biochar can be formed by pyrolyzing agricultural waste and human waste, with a teaching at col. 6, lines 35-57 that the pyrolysis conditions should include the absence of oxygen. It would be even further obvious from applicant’s admitted prior art to add a taggant to the product of WO 2020/002472 A1. One of ordinary skill in the art would be motivated to do so, since applicant’s specification establishes the conventionality of including microtaggants for proving the origin and /or manufacturer of products in the first full paragraph on page 63. The various method limitations recited in claims 18 and 21-34  are not given any weight, since there is no evidence on record that such method steps would affect the characteristics of the product. Regarding claims 19 and 20, it would be obvious to provide the humic processed material in any suitable form, such as powder or liquid. Regarding claim 27, WO 2020/002472 A1 discloses on page 21, lines 3-113 that the carrier may include polyaspartic acid.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/002472 A1 in view of Gaunt, further in view of Shearer et al, even further in view of applicant’s admitted prior art, as applied to claim 18 above, still further in view of Rubin (US 2006/0107589) It would be still further obvious from Rubin to include isobutylidene-diurea in the composition of WO 2020/002472 A1. One of ordinary skill in the art would be motivated to do so, since Rubin discloses isobutylidene diurea as a fertilizer in Paragraph [0028], and WO 2020/002472 A1 teaches that various nitrogen-containing fertilizers can be included on page 20, lines 5-16. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/002472 A1 in view of Gaunt, further in view of Shearer et al, even further in view of applicant’s admitted prior art, as applied to claim 18 above, still further in view of Thorpe et al (US 2015/0307408). It would be still further obvious from Thorpe et al to include chitosan in the composition of WO 2020/002472 A1. One of ordinary skill in the art would be motivated to do so, since Thorpe et al teach in Paragraph [0043] that chitosan provides nutrients and elements in the soil that increase crop yields, and WO 2020/002472 A1 teaches on page 20, lines 1-4 that the term “carrier” includes components which facilitate delivery and/or release of agrochemicals.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/002472 A1 in view of Gaunt, further in view of Shearer et al, even further in view of applicant’s admitted prior art, as applied to claim 18 above, still further in view of Rainey (US 2017/0283335). It would be still further obvious from Rainey to include mycorrhizae in the composition of WO 2020/002472 A1. One of ordinary skill in the art would be motivated to do so, since Rainey discloses in Paragraph [0019] that Mycorrhizae fungal spores enhance plant roots’ health and aid in growing plants’ uptake and assimilation of nutrients, water and minerals.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/002472 A1 in view of gaunt, further in view of Shearer et al, even further in view of applicant’s admitted prior art, as applied to claim 18 above, still further in view of Red’kina. It would be still further obvious from Red’kina to include Rhizobia in the composition of WO 2020/002472 A1. One of ordinary skill in the art would be motivated to do so, since Red’kina discloses in the paragraph bridging columns 4 and 5 that Rhizobia is an agrochemically beneficial microorganism.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, line 5, there is no clear antecedent basis for “said portion of seaweed” (as opposed to “said portion of seaweed harvest”. In claim 18, lines 5 and 6, thee is no clear antecedent basis for “said portion of seaweed” (as opposed to “said portion of seaweed harvest”). It is also indefinite as to what woulkd constitute a “compositing mix” (as opposed to a “composting mix”). In addition, the claims are indefinite in being replete with ungrammatical language.
The following changes would overcome the rejection under the second paragraph of 35 USC 112:
In claim 1, line 5, - - harvest - - should be inserted after “seaweed: (second occurrence).
In claim 18, line 6, - - harvest - - should be inserted after “seaweed” (first occurrence).
In claim 1, line 9, “portion” should be changed to - - portions - - (both occurrences). In line 10 “portion” (first occurrence) should be changed to - - portions - - . In line 20 “portion” (first occurrence) has bee changed to - - portions - -In lines 10 and 11, “compositing” should be changed to - - composting - - . In line 21 - - a - - should be inserted after ‘form”.
In claims 4-6, 15 and 16, line 1 of each, “in” should be deleted.
In claims 4-6 and 9-13, line 2 of each, “comprising” should be changed to - - comprises – 
In claim 17, line 1, - - with - - should be inserted after “document”.- 
In claim 4, line 1, - -said  - -should be inserted after “formulating”.
In claim 5, line 2, “analysis” should be changed to - -analyzing - - .
In claim 6, line 3, “grow” should be changed to - - growing - - .
In claim 10, line 2, “portions with one or more” should be deleted.
In claim 18, line 9, “portion” should be changed to - - portions - - (both occurrences). In lines 10 and 20, “portion” (first occurrence) should be changed to - - portions - - .
In lines 10 and 11, ‘compositing’ should be changed to - - composting - - .
In claims 22-24, 32 and 33, line 1 of each, “in” should be deleted. 
In claims 22-24 and 26-30, line 2 of each, “comprising” should be changed to - - comprises - - 
In claim 27, line 2, “portions of with one or more” should be deleted.
This application apparently discloses allowable subject matter (i.e., regarding claims 1-17).
The following is a statement of reasons for the indication of allowable subject matter:  WO 2020/002472 A1 discloses an agricultural mixture which may include DMPP and NBPT. (See page 22, lines 4-6; page 24, line 15; page 25, line 10 and page 51, lines 42 and 43.) WO 2020/002472 A1 specifically discloses on page 25, lines 8-10 that the composition may comprises a combination of the nitrification inhibitor and NBPT.  WO 2020/002472 A1 also discloses on page 20, lines 1-16 that the composition may include a carrier which may include seaweed, compost and various fertilizers including NPK fertilizers. Accordingly WO 2020/002472 A1 suggests a composition which includes NBPT, DMPP, seaweed, compost, nitrogen, phosphorus, potassium and micronutrients. The differences between the composition disclosed by WO 2020/002472 A1, and that recited in claims 18-25, 27 and 31-34, are that WO 2020/002472 A1 does not disclose that the composition should include biochar and a humic raw material, that the compost should be compost formed by composting manure, stover and organic waste, and that the composition should be tagged.. Gaunt discloses a biologically active soil for growing plants which may include humates, biochar,  poultry litter, stover and organic waste (see Paragraphs [0043], [0044] and [0045]), and teaches at Paragraphs [0074] that the soil media should be composted. It would be obvious from Gaunt to include humates and compost formed by composting poultry litter, corn stover and organic wastes as the compost in the agricultural mixture of WO 2020/002472 A1. One of ordinary skill in the art would be motivated to do so, since Gaunt would suggest that such components are useful in soil media at Paragraphs [0043], [0044] and [0074], , and one would appreciate that any conventional compost could be used as the compost disclosed on page 20, line 12 of WO 2020/002472 A1. It would be further obvious from Gaunt to include biochar in the carrier of WO 2020/002472 A1, and from Shearer et al to employ biochar formed by subjecting plant waste to anaerobic combustion. One of ordinary skill in the art would be motivated to do so, since Shearer et al disclose in the paragraph bridging columns 2 and 3 that biochar can be formed by pyrolyzing agricultural waste and human waste, with a teaching at col. 6, lines 35-57 that the pyrolysis conditions should include the absence of oxygen. It would be even further obvious from applicant’s admitted prior art to add a taggant to the product of WO 2020/002472 A1. One of ordinary skill in the art would be motivated to do so, since applicant’s specification establishes the conventionality of including microtaggants for proving the origin and /or manufacturer of products in the first full paragraph on page 63. The various method limitations recited in claims 18 and 21-34 are not given any weight, since there is no evidence on record that such method steps would affect the characteristics of the product. However there is no retching, disclosure or suggestion in WO 2020/002472 A1, Gaunt or Shearer et al to form the agricultural mixture with the specific process steps recited in claim 1, which includes composting a mixture of animal manure, stover and organic waste, subjecting plant waste to anaerobic combustion to form biochar and mixing the biochar with the composted product and humic raw material. Nor would there be any motivation (other than through impermissible hind sight) to do so. Accordingly claims 1-17 are not rejected over WO 2020/002472 A1 in view of Gaunt, further in view of Shearer at el, even further in view of applicant’s admitted prior art.
WALIWITIYA is made of record for disclosing a composition which includes NBPT and DMPP.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736